DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are in condition for allowance because the prior art does not teach or suggest the claimed positive electrode active material recited in claims 1-13 or the method of producing the positive electrode active material recited in claims 14-20.
	The closest prior art reference is considered to be Ogawa et al. (US 2017/0288223 A1). Ogawa et al. teach a positive electrode active material comprising particles of a lithium-transition metal composite oxide that contains nickel in the composition thereof and has a layered structure, the particles having an average particle size DSEM based on electron microscopic observation in a range of 1 μm to 7 μm, wherein a ratio D50/DSEM of a 50% particle size D50 in volume-based cumulative particle size distribution to the average particle size based on electron microscopic observation is in a range of 1 to 4. 
	Ogawa et al. however do not teach or suggest the claimed positive electrode active material and its method of production because Ogawa et al. teach a positive electrode active material that comprises a ratio of the number of moles of manganese to a sum of the number of moles of cobalt and the number of moles of manganese being equal to 1, which is greater than the ratio claimed in independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724